Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 

Continuity/Reexam Information for 14/146397 
    
        
            
                                
            
        
    

Parent Data14146397, filed 01/02/2014 is a continuation of 12403271, filed 03/12/2009 12403271 Claims Priority from Provisional Application 61036021, filed 03/12/2008




Status of the claims
Claims 1-3, 5, 6, 8-13, -16 and 25-31 are pending.
Amendments filed on  11/23/2021 were entered. 
Claim 7 and 14  were canceled. 
No claim is allowed. 




Final Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Following reasons apply:

Amended claim 1 reads as:

    PNG
    media_image1.png
    281
    626
    media_image1.png
    Greyscale



	Specification does not disclose “or 0.5 or less by weight and at least 98% before or after purity is based on total area under the curve (“AUC”) by a high performance liquid chromatography (“HPLC”) assay.  
It is unclear what is intended by for example 0.5 or less by weight and at least 98% before or after purity is based on total area under the curve (“AUC”) by a high performance liquid as amended.

Specification discloses in regards to amendments “Further optionally, but preferably, the stabilized 1,25-dihydroxyvitamin D.sub.2 according to the description herein has a purity of at least 97% (or at least 98% or at least 98.5%), a residual solvents content of 0.5% or less, further optionally a total impurities content of 1.5% or less, and further optionally has no single impurity greater than 0.5% by HPLC.” [0019].
In regards to “by weight” 
weight of the whole capsule, preferably about 40-70% by weight.  [0025].  “by weight” as in claims were not clearly disclosed.  

Claim 1:  Section (b).

(b) wherein the amount of total residual solvents is 0.5% or less by weight;
wherein the purity of the composition is at least 98%_before and after the composition is
stored at 60 °C for a period of 24 hours; and the purity is based on total area under the curve (“AUC”) by a high performance liquid chromatography (“HPLC”) assay.

     Claim 15 reads as follows: 
    PNG
    media_image2.png
    116
    624
    media_image2.png
    Greyscale

With regard to (i), claim  15 depend from claim 1, it is unclear whether the limitation “characterized by a purity of at least 99% based on total AUC by an HPLG assay” recited in claim 15 respectively refers to the initial purity of crystalline 1, 25-dihydroxyvitamin D2 before and after  stored at 60°C for a period of 24 hours or after stored at 60°C for a period of 24 hours. 
With regard to (ii), is the increase in purity of crystalline 1,25-dihydroxyvitamin D2 from “at least 99%” recited in claim 15, a consequence of “stored at 60°C for a period of 24 hours” recited in claim 1? total AUC by an HPLC assay recited in 15, used for determination of purity being “at least 98%” recited in claim 1.

    PNG
    media_image3.png
    126
    633
    media_image3.png
    Greyscale


	Claim 6 reads as follows: 

    PNG
    media_image4.png
    114
    645
    media_image4.png
    Greyscale

Claim 8 reads as follows: The stabilized, crystalline 1, 25-dihydroxyvitamin D2
composition according to claim 1, wherein the purity is at least 98% before and after the
composition is stored at -20 °C under argon for a period of 12 months.
It is unclear whether the purity recited in claims 6 and -8 requires the initial crystalline 1,25-dihydroxyvitamin D2 being stored at 60°C for a period of 24 hours and stored at -20 °C for 6 (or 12) months. If so, does the storage at 60°C for a period of 24 hours and stored at -20 °C for 6 (or 12) months require being in a certain sequential order?
Citation of “at least” in claims 5, 6, and 15 is unclear because the limitation “at least” that render the metes and bounds of claim scope unclear.  

Claim 25 reads as follows: A stabilized 1,25-dihydroxyvitamin D2 composition, characterized by: (a) being free of formate ester solvents; (b) having 0.5% or less total residual solvents by weight; and (c) comprising an impurity selected from one or more of 1,25-dihydroxyvitamin D2, 5,6-trans-1,25-dihydroxyvitamin D2, and 22-cis-1,25-dihydroxyvitamin D2; wherein the impurity is present and, in an amount, up to 0.5%.

	Regarding limitation (c) recited in claim 25, it is unclear why “1 alpha,25-dihydroxyvitamin D2”, “5,6-trans-1,25-dihydroxyvitamin D2”, and “22-cis-1,25-dihydroxyvitamin D2” are considered as impurity because the preamble “1,25-dihydroxyvitamin D2” recited in claim 25 does not specify (i) substitution at at C1, and (ii) cis/trans at C5, C6 and C22. 



Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims  2,  5, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   Following reasons apply:
Claim 1 is drawn to: 
In part (b) of claim 1 where the purity of the composition is at least 98%.
In claim 2, the residual solvents comprising 2.5% or less which does not further limits claim 1, “at least 98%”.   
In regards to claim 5, purity is “at least 98.5%” which does not further limit claim 1 “at least 98%”.   

Therefore, claims 2, 5, and 15 do not further limit claim 1 where the composition is being free from formate solvents and total residual solvents  in 0.5% or less, and the purity is at least 98%. 
The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 15, 16 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over of DeLuca et al. (US Patent 4,769,181) in view of DeLuca et al. (US Patent 6,362,350).  
These references teaches purification and crystallization of pure 1 .alpha, 25-dihydroxyvitamin D2, and other vitamin D compounds without formate ester solvents which embraces Applicants claimed invention.  See detailed discussions below. 

Determining the scope and contents of the prior art.
In regards to claim 1-3, 5, 6, 8, 9, 15, 16 and 25, DeLuca et al. (US ‘181) teaches preparation of hydroxylated compounds of the vitamin D2 series and specifically to a process for synthesizing 1.alpha, 25-dihydroxyvitamin D2, 1 .beta., 25-dihydroxyvitamin D2, their corresponding 5,6-trans isomers and the C-24 epimers of these compounds.  The hydroxylated vitamin D2 compounds obtained exhibit vitamin D-like activity and can be substituted for vitamin D3 or several of its known metabolites where such compounds are applied.  (Abstract).

    PNG
    media_image5.png
    193
    207
    media_image5.png
    Greyscale

R1 to R3 represent H.

The crude product was first purified by silica gel column chromatography (elution with 20% ether in benzene) and the mixture of (11a) and (11b) (16 mg; 96%) (col. 14, line 11; and process Scheme I columns 4 and 5. DeLuca et al., US ‘181).  It is noted that 96% taught by DeLuca et al. (US ‘181) reads on “at least 98%” recited in claim  8 which depends from claim 1

    PNG
    media_image6.png
    273
    247
    media_image6.png
    Greyscale

DeLuca et al. (US ’181) teaches further step for purification and separation of both isomers obtained is then repeatedly chromatographed on HPLC column using 2% 2-propanol in hexane as an eluent to separate the 24-stereoisomers, 24-epi-25-OH-D2 (11b) and 25-OH-D.2 (11a). Chromatography and rechromatography (See lines 25-67, col. 13 and lines 1-67, col. 14).
16 mg; 96%) thereby obtained is then repeatedly chromatographed on HPLC column using 2% 2-propanol in hexane as an eluent to separate the 24-stereoisomers, 24-epi-25-OH-D2 (11b) and 25-OH-D2 (11a). Chromatography and rechromatography of each stereoisomer yields 4 mg of (11b) (collected at 68 ml), 4 mg of (11a) (collected at 74 ml) and 7 mg of the mixture of both epimers.” Accordingly, each of the “4 mg of (11b) (collected at 68 ml)”, “4 mg of (11a) (collected at 74 ml)” and 7 mg of the mixture of both epimers.” (4 mg + 4 mg + 7mg =15 mg) is further purified from 16 mg 96% (purity) of the mixture of (11a) and 11(b) and encompassed by “1, 25-dihydroxyvitamin D2” recited in instant claim 1. In other words, 1 mg of impurity out of 16 mg 96% mixture of 11(a) and 11(b) is removed by repeated chromatography (lines 10-19, column 14 of Deluca ‘181).
It would have been obvious to one skilled in the art at the time the invention was filed to prepare 1, 25-dihydroxyvitamin D2 because DeLuca (US’181) discloses the same compound (i.e.1, 25-dihydroxyvitamin D2) with purity higher than 96% (i.e. the purity of 4 mg of (11b) (collected at 68 ml)”, “4 mg of (11a) (collected at 74 ml) must be higher than the mixture of (11a) and (11b) (16 mg; 96%)”. 
With regard to instant  Claim 1: (a) Free from formate ester solvents, since no formate ester solvents were used by DeLuca ‘181, formate ester solvent will not be present in any form of 1, 25-dihydroxyvitamin D2.  None of the process of making and purification steps involves formate ester solvents.   Therefore, the composition of claim 1 and its dependent claims will not contain any formate ester solvents.
For the clarity of record, instant specification discloses in [0032] that 1, 25-dihydroxyvitamin D2 was prepared by the procedure described in Kutner et al. (Journal of Organic Chemistry 1988, 53, 3450-3457, Novel convergent synthesis of side-chain-modified analogs of 1. alpha., 25-dihydroxycholecalciferol and 1. alpha., 25-dihydroxyergocalciferol).   See Kutner et al (last para, right col. on page 3456 and scheme VII on page 3454).  No formate ester solvents were used by Kutner et al in process of making 1, 25-dihydroxyvitamin D in the instant specification.   It is noted that but name of the author was missing, therefore, Kutner et al. was added for complete reference and clarity, a copy of the reference is attached with this office action). Kutner et al. or other references applied in the office action does not teach the use of formate ester solvent in the synthesis or in composition of 1, 25-dihydroxyvitamin D2.  It is noted that Applicants emphasizes in claim 1 that composition is free from solvent formate ester solvent.   Formate ester was not used. 
  
	With regard to limitation (b) Wherein the amount of total residual solvents is 0.5% or less by weight:  wherein the purity is at least 98% after the composition is stored at 60 °C for a period of 24 hours, as discussed above (See lines 10-19, column 14 of Deluca ‘181) there is no residual solvents are expected because the solvent system used by DeLuca (US’181) ether in benzene or 2-propanol in hexane were used.  There was used as eluent in silica gel chromatography which is expected to be completely evaporated under vacuum.  It will be free from formate ester solvents. No solvent containing formate ester solvents were not used and therefore, the presence of such formate ester solvents is not a possibility. 

The purity of 1, 25-dihydroxyvitamin D2 is 96% taught by DeLuca (‘181, column 14), whereas claimed 1, 25-dihydroxyvitamin D2 is at least 98% after the composition is stored at 60°C for a period of 24 hours. However, as discussed in the 112(b) rejection, it is noted that in light of dependent claims 15, the initial purity of crystalline 1,25-dihydroxyvitamin D2 of claim 1 encompass the embodiment of “at least 98% based on total AUG by an HPLG assay” recited in claim 15. Furthermore, the purity of 4 mg of (11b) (collected at 68 ml)”, “4 mg of (11a) (collected at 74 ml) must be higher than the mixture of (11a) and (11b) (16 mg; 96%)”. 
 A person skilled in the art would re-crystallized the compound which is a common practice adopted by a chemist or a scientist who is synthesizing the compound.  A person skilled in the art would consider re-crystallizing vitamin D2 to obtain maximum higher purity of vitamin D2 compound.  A person skilled in the art such 
 The purity of DeLuca compound is expected to be at least 96% when the composition is stored at 60 °C for a period of 24 hours as Applicants 98% is expected to be pure under the same condition however, a person skilled in the art would consider recrystallization for further impurity of the product to improve the purity as it is a very common way in regards to purification after the making the compounds.  As cited above a person who is familiar and skilled in the art, routinely synthesize the compounds, crystallization and recrystallization, chromatography and re-chromatography such as a Chemist or a Biochemist is a common procedure. One skilled in the art would repeat the crystallization process using different solvents or combination of solvents and in specific ratios depending on the nature of the compound to crystallize repeatedly in different conditions to improve the purity.  
In regards DeLuca’s compound 96% pure stored at 60 °C for a period of 24 hours is expected to possess similar stability as Applicants compound 98%.  It would have been obvious to one skilled in the art at the time the invention was filed would expect the stability of crystallized 1, 25-dihydroxyvitamin D2 in 24 hours stored at 60C will be stable at least up to 96% or more.    A person skilled can improve the purity by recrystallization.   A person skilled in the art would expect the same or similar stability of pure vitamin D2 which is obtained by DeLuca. 
Despite DeLuca et al. (US 181) does not explicitly discloses (a) Free from formate ester solvents and (b) Wherein the amount of total residual solvents is 0.5% or less by weight; wherein the purity is at least 98% after the composition is stored at 60 °C for a period of 24 hours, for the reasons cited above, claim 1 is considered obvious to one skilled in the art over DeLuca et al. DeLuca et al. (US Patent 4,769,181) 
  
Ascertaining the differences between the prior art and the claims at issue
To further demonstrate the purification of vitamin D2 by recrystallization and re-chromatography to improve the purity is well-known to a skilled artisan before the filing DeLuca et al. (US 350) clearly teaches that straight and reverse phase HPLC profiles on the re-crystallized vitamin D2 indicated considerable improvement in the compounds purity. The impurity does not exceed 0.5% (See lines 34-45, col. 4 of US ‘350).  Therefore, one skilled in the art would apply the teachings of DeLuca (US ‘350) and (US ‘181) to make a stable crystalline composition with not impurities of formate ester solvents or any other impurity by re-crystallization of the compound.  X-ray diffraction figure and data shows the purity. DeLuca et al. (US’350) teaches process of recrystallization to improve the purity of the compound with melting points. X-ray diffraction data are disclosed in Tables 1-7 and X-crystal structure is shown in Figure 6. Purity can be 99.5%, the impurity decreases by recrystallization of the compound.  (Lines 34-45, col. 4).   It teaches significant dependence of solubility properties with regard to temperature (condition necessary for providing satisfactory crystallization yield). (Lines 20-52, col. 2).
DeLuca et al. (US’350) teaches Crystallization from Acetone-hexane and from 2-propanol-hexane (See examples 1 and 2).   It teaches advantages of the procedures for crystallization and recrystallization from the solvents. Additionally, in the case of crystals precipitated from 2-propanol-hexane, X-ray diffraction analysis was performed (FIG. 6). The corresponding crystals were then significantly improved purity was confirmed by straight-phase HPLC. Yields of crystallizations were high and the obtained crystals showed a relatively sharp melting point. Crystals of 1. alpha., 24(S)-dihydroxyvitamin D.2 resulted after two crystallizations from: acetone-hexane (FIG. 5a), 2-propanol-hexane (FIG. 5b) and HCOOEt-petroleum ether (FIG. 5c). See lines 3-12, col. 4). DeLuca (US ‘350) teaches crystalline 1.alpha. 24(S)-dihydroxyvitamin D2 and method of purification thereof. It teaches a method of purifying 1.alpha. 24(S)-dihydroxyvitamin D2 to obtain 1.alpha. 24(S)-dihydroxyvitamin D2 in crystalline form. The method includes the steps of boiling a solvent under inert atmosphere, dissolving a product containing 1.alpha., 24(S)-dihydroxyvitamin D.sub.2 to be purified in the solvent, cooling the solvent and dissolved product below ambient temperature for a sufficient amount of time to form a precipitate of 1.alpha. , 24(S)-dihydroxyvitamin D2 crystals, and recovering the 1, alpha. 24(S)-dihydroxyvitamin D.sub.2 crystals. The purification 
In regards to purity is at least 98% after the composition is s before and after stored at 60 °C for a period of 24 hours.
DeLuca (US’350) teaches that crystallizing 1.alpha. 24(S)-dihydroxyvitamin D2, the most appropriate solvent and/or solvent system is characterized by the following factors:
 (1) Low toxicity;
(2) Low boiling point; 
(3) Significant dependence of solubility properties with regard to temperature (condition necessary for providing satisfactory crystallization yield); and
 (4) Relatively low cost. 

    PNG
    media_image7.png
    203
    207
    media_image7.png
    Greyscale

In addition, DeLuca et al. (US ‘350) teaches that highly apolar solvents (e.g. hydrocarbons) were not suitable due to their low solubility potency. Quite the reverse situation occurred in the highly polar media (e.g. alcohols), in which 1, alpha. 24(S)--(OH) 2 D2, showed too high solubility. Therefore, it teaches that for the successful crystallization of 1, alpha. 24(S (OH) 2D2, a solvent mixture is required, consisting of two (or more) solvents differing considerably in polarity. After numerous experiments, it was found that several binary solvent systems were useful for the crystallization of 1.alpha. 24(S)--(OH) 2 D2, namely: acetone-hexane, 2-propanol-hexane and ethyl formate-petroleum ether. These solvents are all characterized by low toxicity, and they are very easy to remove by evaporation or other well-known methods.   In all cases it is 
	See FIGS. 5a-5c are microscope-magnified images of the crystals of 1.alpha. 24(S)-dihydroxyvitamin D2 resulted after two crystallizations from: acetone-hexane (FIG. 5a), 2-propanol-hexane (FIG. 5b) and HCOOEt-petroleum ether (FIG. 5c). 

	See example 1 where 1alpha-hydroxyvitamin D2 was crystallized from acetone-hexane; m.p. 146.5-151C.
Crystal data is disclosed in tables 1-7.
There is no formate ester solvents in the product 
DeLuca et al. (US 350) provides the usefulness and advantages of the crystallization procedures.  Solid 1.alpha. 24(S)-dihydroxyvitamin D2 product yields of crystallizations were high and the obtained crystals showed a relatively sharp melting point. In the recrystallized compound; content of this R-isomer impurity has decreased more than 3 times (3.3-5.3) in respect to its value in the starting 1.alpha. 24(S)-dihydroxyvitamin D2 product and does not exceed 0.5%; and i.e. 99% pure.
A person skilled in the would have the knowledge to make 99% pure crystallized 1.alpha. 24(S)-dihydroxyvitamin D2 product because DeLuca provides method of making crystalized.  

In regards to claims 5 and 15, vitamin D2 purity, 98%, 94%, 97%, or 97.5%, which is taught by Deluca references as cited and discussed above and considered obvious.  
Therefore, in recrystallized product, impurity of R-isomer was reduced and does not exceed to 0.5%. Purified product is expected to be more than 99% 

	The described crystallization process of the synthetic 1.alpha. 24(S)-dihydroxyvitamin D.2 product represents a valuable purification method, which can remove products derived from the synthetic path, including its concomitant 24-epimeric 
A person skilled in the art at the time the invention was filed it would be prima facie obvious to develop a stabilize1.alpha., 24(S)-dihydroxyvitamin D2 compound and its composition for to purify and crystallize 1.alpha., 24(S)-dihydroxyvitamin D2 especially when DeLuca et al. (US Patent 4,769,181) and DeLuca (US Patent 6,362,350) were available.  From DeLuca et al. (US ‘181) would know how to prepare hydroxylated compounds of the vitamin D2 series and specifically g 1.alpha, 25-dihydroxyvitamin D2, 
Applying the combination of solvents 20% ether in benzene 96% of the vitamin D2 compound was obtained.  Other combinations for example 2-propanol in hexane for purification of 1-alpha-25-dihydroxyvitamin D2 (See lines 25-67, col. 13 and lines 167, col. 14).   Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to prepare 1, 25-dihydroxyvitamin D2 because DeLuca’s compound and composition is expected stable, free from formate ester solvents.
In regards to residual solvent, no residual solvents are expected because 20% ether in benzene which was used as eluent in silica gel chromatography which is expected to be completely evaporated under vacuum.  Therefore, residual solvent is expected to be 1% or less
A person who is familiar with the art such as a Chemist or a Biochemist would repeat the crystallization process using difference solvents and their ratios to recrystallize and re-chromatography repeatedly in different conditions to improve the purity from 96 or 98% to above 99% as taught by DeLuca (US’350) and (US ‘181)
Since the composition is stored at 60 °C for a period of 24 hours, 96% will be stable as Applicants 98% is expected to be pure under the same condition. It would have been obvious to one skilled in the art at the time the invention was filed would expect the stability of crystallized 1, 25-dihydroxyvitamin D2 in 24 hours stored at 60C will be stable at least up to 99% or more. 
Therefore, claims as cited above are considered obvious to one skilled in the art over DeLuca et al. for the reasons cited above. 

Resolving the level of ordinary skill in the pertinent art and considering obviousness or non-obviousness.

It would have been obvious to one skilled in the art to apply the combined teachings of DeLuca (US ‘181) and DeLuca (US ‘350) for stable, at least 98% pure crystalline of 1,25-dihydroxyvitamin D2 recited in instant claim 1. In addition to the teachings by DeLuca (US ‘181) (See lines 10-19, column 14 of Deluca ‘181), DeLuca (US ‘350) further demonstrate reasonable expectation of success in this regard by the teachings of a method of purifying 1.alpha. 24(S)-dihydroxyvitamin D2 to obtain 1.alpha. 24(S)-dihydroxyvitamin D2 in crystalline form. The solvent is boiled under inert atmosphere, dissolving a product containing 1.alpha. 24(S)-dihydroxyvitamin D2 to be purified in the solvent, 1.alpha. 24(S)-dihydroxyvitamin D2 crystals, and recovering the 1.alpha. 24(S)-dihydroxyvitamin D.2 crystals. The purification technique involves using one of several binary solvent systems, namely, acetone and hexane, 2-propanol and hexane, or ethyl formate and petroleum ether. Since it teaches crystallizing 1.alpha.,24(S)-dihydroxyvitamin D2, the most appropriate solvent and/or solvent system is characterized by the following factors: (1) low toxicity; (2) low boiling point; (3) significant dependence of solubility properties with regard to temperature (condition necessary for providing satisfactory crystallization yield); and (4) relatively low cost. 
Therefore, the skilled artisan would have been motivated for a successful crystallization  and re-chromatography of 1,25-dihydroxyvitamin D2 recited in instant claim 1 based on collective teachings of DeLuca (US ‘181) and  DeLuca (US ‘350), consisting of two (or more) solvents differing considerably in polarity. Several binary solvent systems were useful for the crystallization of 1, alpha, 24(S)--(OH) 2 D2, includes acetone-hexane, 2-propanol-hexane and ethyl formate-petroleum ether. These solvents are all characterized by low toxicity, and they are very easy to remove by evaporation or other well-known methods. In all cases, it is believed the crystallization process will occur easily and efficiently, and the precipitated crystals will be sufficiently large to assure their recovery by filtration. (Lines 23-52, col. 2).
 the purity of 4 mg of (11b) (collected at 68 ml)”, “4 mg of (11a) (collected at 74 ml) must be higher than the mixture of (11a) and (11b) (16 mg; 96%)”. Additionally, DeLuca et al. (US 350) teaches solid 1.alpha. 24(S)-dihydroxyvitamin D.sub.2 product yields of crystallizations were high and the obtained crystals showed a relatively sharp melting point.  In the recrystallized compound; content of this R-isomer impurity has decreased more than 3 times (3.3-5.3) in respect to its value in the starting 1.alpha. 24(S)-dihydroxyvitamin D2 product and does not exceed 0.5%; and i.e. 99% pure.

Therefore, in recrystallized product, impurity of R-isomer was reduced and does not exceed to 0.5%. Purified product is expected to be more than 99%. The described crystallization process of the synthetic 1.alpha, 24(S)-dihydroxyvitamin D.2 product represents a valuable purification method, which can remove products derived from the synthetic path, including its concomitant 24-epimeric compound, namely, 1.alpha. 24(R)-dihydroxyvitamin D2. Such impurity is a result of the nonstereospecific construction of the side chain (Lines 13-45, col. 4).
A person skilled in the art would be motivated to make such pure 99% or more vitamin D2 compound  as instantly claimed 98% pure because  DeLuca (US’181) and DeLuca et al. (US 350) teaches methods of making and purifying it.
 DeLuca et al. (US 350) teaches solid 1.alpha. 24(S)-dihydroxyvitamin D.sub.2 product yields of crystallizations were high and the obtained crystals showed a relatively sharp melting point.  In the recrystallized compound; content of this R-isomer impurity has decreased more than 3 times (3.3-5.3) in respect to its value in the starting 1.alpha. 24(S)-dihydroxyvitamin D2 product and does not exceed 0.5%; and i.e. 99% pure.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Claim Rejections - 35 USC § 103-2nd Rejection


Claims 5, 6, 8-13 and 26-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over  DeLuca et al. (US Patent 4,769,181) and DeLuca et al. (US Patent 6,362,350) as applied to claims 1-3, , 14-15, 16 and 25 above, and further in view of  Silver, David (US Patent 5,565,442).

In regards to claims 6 and 8, Silver teaches stabilized pharmaceutical compositions containing derivatives of vitamins D2 and D3, and stability test monthly intervals (see title and abstract).   Silver discloses the stability data in tablet form stored at 40°C with 75% relative humidity (See lines 25-40, col. 4). When the compound is kept at -20°C under argon (which is an inert gas) as recited in instant claims 6 and 8, it is expected the stability is comparable, if not better, than the data of vitamin D3 stored at 40°C with 75% relative humidity taught by Silver.
In regards to claims 9-13, and 30, Silver teaches at least one pharmaceutically active vitamin D derivative is dissolved in a solvent with an antioxidant. This solution is mixed with a pharmaceutically acceptable stabilizer and at least one solid pharmaceutical excipient or carrier which is present in an amount sufficient to impart the characteristics of a solid to the composition. Finally, the solvent is removed.  
In regards to claim 12, and 13, Silver teaches components of claims 12 and 13.  See lines 21-38 col. 1 and lines 21-41, col. 2.

In regards to claims 25, 26 and 27, Silver teaches a process for stabilizing pharmaceutically active derivatives of vitamin D2 and D3. At least one pharmaceutically active vitamin D derivative is dissolved in a solvent with an antioxidant. This solution is mixed with a pharmaceutically acceptable stabilizer and at least one solid. (Abstract).Pharmaceutical excipient or carrier which is present in an amount sufficient to impart the characteristics of a solid to the composition. Finally, the solvent is removed. (Lines 8-10, col. 1; Lines 31, col. 2).  
Silver et al teaches active ingredient (a) 1, 25-dihydroxyvitamin D2, when used in a composition of the invention intended for direct therapeutic application (in the usual dosage forms).
  In regards to claims 25, 26 and 27, Vitamin D2 is dissolved in a solvent with an antioxidant. This solution is mixed with a pharmaceutically acceptable stabilizer and at least one solid pharmaceutical excipient or carrier which is present in an amount sufficient to impart the characteristics of a solid to the composition. Finally, the solvent is removed. (Abstract).  
In regards to claim 27, Silver et al. teaches addition of antioxidants butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), vitamin E, antioxidant ingredient may be present, the amount of antioxidant used will also take account of the relative toxicity of a particular antioxidant. (Lines 59-64, col. 2). 

In regards to claims 28, 29 and 31, Silver teaches, capsules, tablet or powder. Silver et al. teaches a pharmaceutical composition formulated as tablets, powders, granules, tablets, sachets and gelatin capsules. (Lines 7-20, col. 2 and claim 8 of Silver et al.).
In regards to claim 30, Silver et al. teaches a process to stabilized solid state pharmaceutical compositions containing 1, alpha. 25-dihydroxyergocalciferol (1.alpha. 25-(OH) 2 D2) and vitamin D3. (Lines 1-4, col. 1 and line 31, col. 2). 


Silver et al. teaches addition of stabilizer in composition, Polyoxyalkyl stabilizer, ingredient may be present in an amount within the range of e.g. 0.01 to 50 wt. % in a composition intended for therapeutic administration. (Lines 65-67, col. 2 and 1-6, col. 3 and claims 1-14).  
Silver et al. teaches addition of antioxidants butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), vitamin E, antioxidant ingredient may be present, the amount of antioxidant used will also take account of the relative toxicity of a particular antioxidant. (Lines 59-64, col. 2). In regards to claims 9 and 10 Granja teaches purification of vitamin D2 by recrystallization. Addition of excipients with active compound.  It would have been obvious to one skilled in the art to add suitable excipients in the composition of vitamin D2.  
It would have been obvious to one skilled in the art at the time the invention was filed to prepare an stabilized composition of pure 1, 25-dihydroxyvitamin D2 with reasonable expectation of success because Silver teaches that solvent is removed and teaches addition of stabilizer and antioxidants, formulated in the form of tablets, powders, granules, tablets, sachets and gelatin capsules. In addition, DeLuca teaches the purification of vitamin D2 several times to remove the impurities. Therefore, one skilled in the art would be motivated to make stabilized composition of 1, 25-dihydroxy vitamin D2 taking into consideration Silver.  As desired one skilled in the art would stabilize the composition by adding stabilizer and antioxidants.  Silver et al. teaches addition of same antioxidants butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), vitamin E, antioxidant as instantly claimed.  It would have been obvious to one skilled in the art would select any amount as needed to prepare a stabilized composition of 1, 25-dihydroxyvitamin D2.  One skilled in the art would very well know that in the pharmaceutical art, the amount of antioxidant used will also take account of the relative toxicity of a particular antioxidant.  One skilled in the art would select any 
Motivation is provided by DeLuca that 1, 25-dihydroxy-vitamin D2 exhibits substantially greater antirachitic activity than the universally used vitamin D3.  See the abstract, table in col. 4. Since DeLuca teaches removing impurities from vitamin D2 at least two times removing the impurities by column chromatography to obtain pure 1, 25-dihydroxy-vitamin D2.  Therefore, there will be no impurities in 1, 25-dihydroxy-vitamin D2 sample.  (No formate).   It also provide advantages and motivation to purify and use 1, 25-dihydroxy-vitamin D2 because it exhibits substantially greater antirachitic activity than the universally used vitamin D3.  
One skilled in the art would make stabilized compositions of vitamin D2 free from methyl formate at the time the invention was filed with reasonable expectation of success to apply the teachings of Granja, Silver, DeLuca et al.   As cited above claimed invention is taught by the prior art.  Since Silver teaches a stabilized 1, 25-dihydroxyvitamin D2 compositions containing stabilizers, antioxidants such as butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), and vitamin E, one skilled in the art would be able to prepare stabilized 1, 25-dihydroxyvitamin D2.
The composition is not expected to contain any impurities, and should be free from all traces of solvents and methyl formate as Granja, Silver and DeLuca teaches purification to remove solvent and in addition to remove more impurities chromatography was done to make sure impurities are removed. There is no possibility of formate of any other solvent.  
In any even an impurity of formate or any solvent found, one skilled in the art would be able to remove the solvent or any impurity by following Silver and DeLuca.  
One who is familiar with the art would prepare a stabilized composition as desired free from formates.  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have obvious to one skilled in the art for the reasons cited above.

Response to Remarks

Applicants response filed on 11/23/2021 is acknowledged.   Claims 7 and  14 were  cancelled,  Amendments in claims were entered.  Applicants arguments were fully considered but were not found persuasive to overcome the rejection in the office action.   Claims are drawn to crystalline 1, 25-dihydroxyvitamin D2 composition without disclosing the melting point.  It is unclear that when the compound is in crystalline form, the melting point which is a very important data for a pure compound was not disclosed.  Applicants 1, 25-dihydroxyvitamin D2 was a solid, not crystallized.  [0032] (Example 1).  The compound was crystallized from acetone/water solvent.  See [0037] 
Applicants arguments in regards obviousness rejections was fully considered but were not found persuasive.  Examiner respectfully disagrees with the arguments.
DeLuca et al. (US ’181) and DeLuca et al. (US ’350), contain pure vitamin D2 compounds in crystallized or solid forms with no formate ester solvents in the pharmaceutical composition. No methyl ester solvents were used.  Applicants argue that DeLuca does not teaches residual solvent 0.5% or less.  It would have been obvious to one skilled in the art to recrystallized the compound to get most pure compound a discussed in detail in our previous office action.
The obviousness over Silver, David (US Patent 5,565,442) was maintained because claims were still considered obvious after the amendments. 

  
Amendments in claims are addressed.  Claims are not allowable.   In the previous communication it was referred to instant specification discloses in example 1, that 1, 25-dihydroxyvitamin D2 was prepared by the procedure described in Kutner et al. (Journal of Organic Chemistry 1988, 53, 3450-3457, Novel convergent synthesis of side-chain-modified analogs of 1. alpha., 25-dihydroxycholecalciferol and 1. alpha., 25-dihydroxyergocalciferol).   See Kutner et al (last para, right col. on page 3456 and scheme VII on page 3454).  No format ester solvents were used by Kutner et al or by claimed process of making the vitamin D2.   Kutner or any other references applied in the office action does not teach the use of formate in the synthesis or in crystalline of 1, 25-dihydroxyvitamin D).   Furthermore, process of making 1, 25-dihydroxyvitamin D2 without formates was known.  Kutner et al. is one of the example.   Applicants 1, 25-dihydroxyvitamin D2 was a solid, not crystallized.  [0032] (Example 1).  The compound was crystallized from acetone/water solvent.  See [0037] in instant specification. 


No melting point of the purified 1, 25-dihydroxyvitamin D2 was disclosed in the Applicants specification.
Only purity 1, 25-dihydroxyvitamin D2 in % was disclosed.
Claims are drawn to crystalline 1, 25-dihydroxyvitamin D2 composition without disclosing the melting point.
In instant specification, the comparison was made with the 1, 25-dihydroxyvitamin D2 compound containing formate ester solvents when pure compound was taught by Kutner et al without using formate ester solvents and Applicants themselves applied the method of Kutner for preparing 1, 25-dihydroxyvitamin D2.  The vitamin D2 compound will be free from formate ester solvents because no formate ester solvents were used by Applicants followed Kutner’s method.
Specification discloses figures 1 and 2 where commercial material was purified.   
Therefore, a pure vitamin D2 was available. 
Prior art teaches as cited in the office action, DeLuca et al. (US ’181) and DeLuca et al. (US ’350), contain pure vitamin D2 compounds in crystallized or solid forms with no formate ester solvents in the pharmaceutical composition.
The invention as described in the specification is taught by the prior art and considered obvious for reasons cited in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SABIHA N QAZI/Primary Examiner, Art Unit 1628                                                                                                                                                                                            0